Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment received 3/11/2022 is entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 8 of U.S. Patent No. 10,724,779. Although the claims at issue are not identical, they are not patentably distinct from each other because although a food grade white oil is not found within claim 18, such is found in claim 8. It would have been obvious to have provided food grade white oil as a remnant of the manufacturing process which lubricates manufacturing machinery.
Claims 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 29, and 33  of copending Application No. 16/929,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the cited application also includes the steps of cutting ice pieces, cited application includes all features of packaging of instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 1,786,161), in view of Knauf et al (US 2017/0225423), in view of Cederroth (US 5,393,032), in view of Fowle (US 2,045,183), in view of Phillips (US 2,336,291), and in view of Wigley (US 4,903,494).
Regarding claims 21 and 23, Jones discloses a method of packaging uniform ice objects, comprising:
forming ice objects with respective dimensions that vary from each other by not greater than about 0.1 inches (1:1-18 discloses 10” cubes and it is “important” that the blocks conform to selected standard size and therefor are understood to be a same size or within a 0.1” tolerance); and then
packing the ice objects into containers (1, 2, 3 and 4 for a container/boxes) comprising boxes, dividers in the boxes to separate horizontally adjacent ones of the ice objects (as shown in figure 3 the ice objects are paper wrapped; the vertical sections divide adjacent blocks 
Further regarding the respective dimensions being within 0.1”; as noted above Jones provides that the ice objects conform to a standard size but is silent concerning providing a numeric tolerance. It has been held that the optimization of a result-effective variable is obvious. In this instance same or standard sized ice objects are regarded as critical to storage and distribution. Therefor because relative dimension is recognized as effecting the result of storage and distribution; the value of not greater than 0.1” is not a product of innovation but of ordinary skill and is obvious.
Jones lacks a wax coating. Knauf discloses a food grade wax coating having a thickness of about 0.2mm ([0051]; value is within the range of 0.0078” which is within the 0.003-0.009” range). It would have been obvious to one of ordinary skill in the art to have provided Jones with a wax coating as taught by Knauf in order to prevent the ice object from sticking to the packaging.
Jones lacks a poly-press container and wall thickness.
Cederroth discloses a method of packaging uniform ice objects including food grade poly-press containers (6:6-12 “PVC”, “PVDC” or “PE”) having dividers (18) and pads (30). Each divider forming a wall having an overall thickness of 100-300 micrometers (about 0.0039” to 0.011”). Cederroth further establishes that thickness effects the result of resisting piercing and maintaining shape (5:43-44). It would have been obvious to one of ordinary skill in the art to have provided Jones with poly-press container in order to take advantage of the low cost of the material (6:14-15) and to have provided divider walls within the claimed range as Cederroth provides that wall thickness is a result effective variable. It has been held that the optimization 
Jones lacks that the box is corrugated, but does note that “any other known or desired material or construction” (page 2, lines 55-56) may be used for the box. Wigley in the art of ice transportation utilizes corrugated boxes (“corrugated” claim 4). It would have been obvious to one of ordinary skill in the art to have utilized corrugated material in order to achieve a low weight and cost to the container.
Jones lacks a single individual divider for horizontal separation. Fowle in the art of ice/frozen confection containers discloses a single individual divider (“D”) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers. The result of the substitution would have been predictable. MPEP 2143 B.
Jones lacks a single individual pad for vertical separation. Phillips in the art of chilled item separation discloses a single individual divider pad (16 or 22) for separation of the ice objects. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of individually wrapping ice pieces in order to separate them. It is known in the art to substitute individual wrapping for dividers/pads. The result of the substitution would have been predictable. MPEP 2143 B.
Regarding claim 22, Jones is silent concerning food grade white oil. In the previous office action on the merits the Examiner took Official Notice that white oil is known to be used in food processing plants as it is safe for contact with food items. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
Response to Arguments
Applicant’s arguments are either non-persuasive or rendered moot by new grounds of rejection. 
At page 6, applicant purports that Cederroth does not teach the claimed wall thickness. However Cederroth provides that wall thickness is a result effective variable and therefor is obvious to optimize. There is no requirement for the explicit teaching of the range. MPEP 2144.05
Regarding the use of white oil, as noted white oil is used in the processing of foodstuffs as it is food safe. For example during the cutting of food items white oil may be used as lubricant. Elajalde et al (US 2016/0205965) has been added to the record to evidence the use of mineral oil for use in food safe manufacture ([0067].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jobb (US 9,874,387) packaging of formed ice;
Moenickheim (US 6,112,548) plastic ice containers;
Spiegel et al (US 3,454,210) plastic wrapping;
Zeigler (US 1,997,620) ice wrapping;
Hasbrook (US 2,179,504) wax coated ice cream wrapper;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763